—Appeal from a decision of the Unemployment Insurance *730Appeal Board, filed November 21, 2001, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding claimant ineligible to receive unemployment insurance benefits because he was not totally unemployed on various days during his benefits period. The record establishes that claimant engaged in efforts to procure employment as a percussionist by writing letters and telephoning prospective employers. Claimant also networked with other local musicians, distributed business cards and promoted himself as a freelance musician. Notwithstanding the fact that claimant did not formally establish a business entity, he nevertheless stood to gain financially from his musical endeavors. Based upon our review of the record, we find no reason to disturb the Board’s decision (see Matter of Arsenau [Sweeney], 217 AD2d 876). Furthermore, inasmuch as claimant failed to disclose his activities in promoting his services as a drummer, we find no reason to disturb the Board’s assessment of a recoverable overpayment of benefits (see Matter of Srinivasan [Commissioner of Labor], 275 AD2d 846).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.